Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:

Claims 1-20 are allowable because none of the prior art discloses or fairly suggests a probe head comprising: a linear probe comprising: at least one of the tail portion, the body portion and the head portion being flattened; the first width and the second width of the body portion being respectively larger than and smaller than the first width and the second width of at least one of the tail portion and the head portion; and an upper die unit comprising a first upper die and a second  upper die, the first upper die having a first through hole, the second upper die having a second through hole, the first through hole and the second through hole being offset from each other along the first width axis to collectively form the upper installation hole, and in the combination as claimed in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Kuo et al. (U. S. Pub. 2014/0352460) discloses a probe needle includes a head, a tail and a body  connected and provided with a first flat section curvedly extending from the head towards the tail, and a second flat section supporting the probe needle7. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230.  The examiner can normally be reached on 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY HE/Primary Examiner, Art Unit 2867